IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00321-CV

QUEEN PRINYAH GODIAH NMIAA PAYNE'S EL-BEY,
                                   Appellant
v.

CUBESMART CORP., CUBESMART STORE 0558,
AND CUBESMART SELF STORAGE,
                                    Appellees



                                    From the
                          United States District Court,
                         Southern District of New York
                              New York, New York
                       Trial Court No. l:20-cv-00521-GHW


                          MEMORANDUM OPINION

      Queen'Prinyah Godiah NMIAA Payne's El-Bey appeals the United States District

Court’s order of no action taken on a letter sent to the Court by El-Bey. By letter, the

Clerk of this Court informed El-Bey that her appeal was subject to dismissal because this

Court has no jurisdiction of an appeal from a Federal Court’s order. See TEX. CONST. art.

V, § 6; TEX. GOV'T CODE § 22.201. In the same letter, the Clerk warned El-Bey that the
appeal would be dismissed unless El-Bey responded showing grounds for continuing the

appeal. El-Bey has not shown grounds for continuing the appeal.

        Accordingly, this appeal is dismissed for want of jurisdiction.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 19, 2022
[CV06]




El-Bey v. Cubesmart Corp., et al.                                             Page 2